Citation Nr: 0308787	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  93-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include bulging disc disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a scalp laceration. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for bursitis of the right shoulder.

4.  Entitlement to a compensable initial evaluation for a 
left shoulder disability. 

5.  Entitlement to a compensable initial evaluation for a 
right inguinal strain, to include a right hip disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Appeals (VA).  It was previously before the Board in January 
1997, but was remanded for additional development.  It was 
returned to the Board in January 1999, but remanded again for 
additional development.  The requested development has now 
been completed, and the appeals have been returned to the 
Board for further consideration.  

The issues of entitlement to an increased evaluation for 
hypertension and for the residuals of a left thumb laceration 
were on appeal to the Board in January 1997.  The Board 
granted the left thumb claim but denied the hypertension 
claim at that time.  Therefore, these matters are no longer 
on appeal.  

Following the completion of the development requested by the 
January 1999 remand, the RO increased the evaluations for 
both the veteran's right shoulder disability and the 
residuals of a scalp laceration to the current 10 percent 
evaluation.  The veteran has not indicated that he is 
satisfied with these evaluations.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, these two issues remain on 
appeal to the Board.  


FINDINGS OF FACT

1.  The veteran's service medical records include complaints 
of thoracic spine pain after a motor vehicle accident, and 
low back pain in conjunction with inguinal pain, right hip 
pain, and right leg weakness, without any objective findings 
or diagnosis of a chronic low back disability.

2.  Post service medical records dated more than one year 
after discharge include the report of a magnetic resonance 
imaging study that revealed bulging of two lumbar disc; 
uncontroverted current medical opinion states that the 
veteran's post service low back complaints are not related to 
active service.  

3.  The veteran's scar as a residual of a scalp laceration is 
tender and slightly raised; it is productive of no more than 
moderate disfigurement, with only one characteristic of 
disfigurement.  

4.  The veteran retains full or near full range of motion of 
his right shoulder even with pain, weakened movement, and 
fatigability while working overhead, without objective 
evidence of nonunion or dislocation of the clavicle or 
scapula.  

5.  The left shoulder retains full range of motion without 
dislocation, malunion or nonunion, pain, or current 
limitation of function.  

6.  The veteran's right inguinal strain to include a right 
hip disability is productive of symptoms that are analogous 
to no more than slight disability to Muscle Group XVI.  


CONCLUSIONS OF LAW

1.  A low back disability, to include bulging disc disease, 
was not incurred in or aggravated due to active service, nor 
may it be presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(b) (West 1991 & Supp. 2002) ; 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for the residuals of a scalp laceration have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.118, Code 7800, 7803, 7804, 7805 (2002); 
67 Fed. Reg. 49,596 (July 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118, Code 7800, 7803, 7804, 7805).  

3.  The criteria for an initial evaluation in excess of 10 
percent for bursitis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5003, 5019, 
5201, 5202, 5203 (2002).

4.  The criteria for a compensable initial evaluation for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Code 5003, 5201, 5202, 5203 (2002). 

5.  The criteria for a compensable initial evaluation for a 
right inguinal strain, to include a right hip disability, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.20, 4.73, Code 5316 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a low back disability.  He states that he fell 
from a truck during service and injured his back.  The 
veteran argues that he was treated for this disability during 
service, and that studies found him to have a disc problem at 
that time.  In addition, the veteran believes that the 
evaluations for his shoulder disabilities are inadequate to 
reflect their current level of severity.  He notes that he 
has difficulty reaching his arms over his head, and says that 
he experiences catching when doing so.  The veteran contends 
that he is entitled to a compensable evaluation for his 
inguinal strain.  Finally, the veteran contends that the scar 
on his forehead is productive of a higher level of disability 
than is currently reflected. 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, the rating codes governing 
the evaluations of his disabilities, and an explanation of 
the reasons and bases for the denials of his claims, which 
also indicated what evidence was needed to prevail.  He was 
mailed a letter in March 2003 that specifically notified him 
what evidence would be most likely to assist him in his 
claims, and what the evidence must show in order to prevail 
in his claims.  He was also notified of the duty of VA to 
assist him in obtaining evidence in his claim.  The veteran's 
appeal has been remanded on two occasions to assist him in 
the development of his claims.  VA has obtained all medical 
records that have been identified by the veteran.  The 
veteran has been afforded medical examinations, and opinions 
have been obtained from his examiners.  The veteran offered 
testimony in support of his claims at a hearing before a 
hearing officer.  The Board must conclude that the duties to 
notify and assist have been completed, and that the veteran 
was made aware of what evidence he should provide, and what 
evidence would be obtained by VA.  Therefore, the Board finds 
that a remand would serve no useful purpose for this issue.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If arthritis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of arthritis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The service medical records show that the veteran was 
involved in a car accident in September 1988.  He complained 
of pain in his lower back.  On examination, the back had 
minimal diffuse mid to low thoracic tenderness.  A 
neurological examination was normal.  The 
assessment/diagnosis was thoracic strain.  An X-ray study 
conducted at this time stated that no fractures or other 
abnormalities were found.  The remainder of the service 
medical records are negative for mention of a thoracic spine 
disability.  

The veteran was afforded a periodic examination in October 
1990.  His spine was determined to be normal.  On a Medical 
History completed at this time, the veteran checked the box 
that said "don't know" when asked whether or not he 
experienced recurrent back pain.  Neither the veteran or 
examiner elaborated on the veteran's back pain.  

Treatment records from February 1991 show that the veteran 
complained of low back pain.  He had a history of strain to 
his low back.  The provisional diagnosis was neurologic low 
back pain.  

May 1991 records state that the veteran was seen for 
complaints of chronic pain in his right shoulder, right 
groin, and right ankle.  He underwent a bone scan.  The 
activities in the soft tissues were normal.  The impression 
was of a normal bone scar.  The test was conducted at Walter 
Reed Army Medical Center.  

The veteran was seen for complaints of back pain, right groin 
pain, paresthesias, and weakness in the right leg on and off 
between June 1991 and August 1991.  In June 1991, the veteran 
noted that his low back would hurt when his right hip was 
hurting.  June 1991 records include a provisional diagnosis 
of nerve compression, sight unclear.  However, X-ray studies 
and bone scans were negative.  A nerve conduction study was 
normal, as was an electromyography.  The impression was no 
evidence of radiculopathy, and neurologically intact.  The 
veteran reported similar symptoms in August 1991.  However, 
all studies and laboratory work-ups were found to be normal.  

The veteran completed a Medical History in August 1992 in 
conjunction with his retirement from active service.  He 
checked the box that stated "no" to a history of recurrent 
back pain.  However, in his statement of his health, the 
veteran added that he has constant low back pain.  The 
examiner did not offer any comments regarding a back 
disability.  The August 1992 discharge examination found that 
the veteran's spine was normal.  

The post service medical records include the report of a VA 
examination conducted in October 1992.  The veteran reported 
that he no longer experienced low back pain.  On examination, 
the examiner stated that there were no problems with the 
lumbosacral spine, in that there were no complaints of pain 
or tenderness on range of motion testing.  The diagnosis did 
not include a back disability.  An X-ray study of the 
lumbosacral spine found sacralization of the 5th lumbar 
vertebra, with no other evidence of fracture, dislocation, 
subluxation, or other bone or joint abnormalities.  

VA treatment records dated June 1993 show that the veteran 
complained of low back pain.  September 1993 records state 
that the veteran complained of tingling in the right leg and 
right hip.  He had a history of back problems.  The 
sacralization of the 5th lumbar vertebra was noted.  

The veteran underwent a magnetic resonance imaging study in 
October 1993.  The report found mild posterior bulging at the 
L4 to L5 disc, and moderate to severe posterior bulging of 
the L5 to S1 disc.  There was no herniation at this or any 
other levels.  The impression was posterior bulging of the L5 
to S1 disc with no herniation.  

November 1993 records state that the veteran reported 
recently having undergone a magnetic resonance imaging study, 
which had revealed herniation at L5 to S1.  

The veteran was afforded a hearing before a hearing officer 
at the RO in April 1994.  He testified that he had been 
afforded X-ray studies and a magnetic resonance imaging study 
of his lower back at Walter Reed hospital at some time 
between 1988 to 1990.  He said that he was never told of the 
results.  The veteran stated his belief that his back pain 
was the result of the strenuous exercises he was performing 
at that time.  See Transcript.  

The veteran underwent a VA orthopedic examination of his 
joints in July 2000.  The claims folder was reviewed in 
conjunction with this examination.  The veteran reported that 
his low back pain had been present since 1989.  He said that 
his symptoms were constant, and tended to become worse after 
sitting for more than six hours.  He would notice back pain 
if he lifted over 100 pounds.  He could get in and out of a 
vehicle with no complaints of pain to the low back, and he 
had never worn a back brace.  The veteran said that he had 
not lost any time from work due to this problem.  On 
examination, there was no tenderness of the lumbar spine, and 
no complaints of pain were noted on range of motion testing.  
There was normal coordination of the lumbar spine and lower 
extremities.  In addition, there was no evidence of weakened 
movements.  There was no evidence of muscle atrophy in the 
lumbar spine, and no evidence of atrophy in the thighs or 
calves.  An X-ray study conducted at this time had an 
impression of no fracture seen, and four functioning lumbar 
vertebrae.  The diagnosis was low back pain.  The examiner 
noted that the veteran complained of low back pain, but that 
the examination was normal.  He opined that it was not likely 
that there was any relationship of the veteran's recurrent 
low back pain with anything that occurred during active 
service.  He also opined that it was not likely the veteran's 
back complaints were caused or aggravated by a service-
connected disability.  He said there was no evidence in the 
service medical records of any permanent and lasting 
impairment of range of motion or physical function.  

VA treatment records from March 1999 to September 2002 show 
that the veteran was seen for complaints of low back pain in 
January 2001, June 2001, and October 2001.  These records 
also note that the veteran had recently been involved in a 
motor vehicle accident. 

The Board finds that a low back disability to include a 
bulging disc was not incurred due to active service, nor may 
it be presumed to have been incurred due to active service.  

Initially, the Board notes the veteran's contentions that 
radiologic studies were obtained at Walter Reed Army Medical 
Center for back pain, and that a magnetic resonance imaging 
study was conducted at that time.  The service medical 
records do include many records from Walter Reed for the 
period of time described by the veteran.  These records also 
include radiographic studies, including a bone scan.  
However, there is indication that a magnetic resonance 
imaging study was conducted.  The National Personnel Records 
Center have indicated that all the veteran's records were 
forwarded to the RO.  

The service medical records show that the veteran experienced 
pain in the thoracic spine region after a car accident in 
September 1988.  This was apparently acute and transitory, as 
there is no further mention of thoracic spine pain in the 
service medical records or on the discharge examination, and 
as the veteran's current complaints do no involve the 
thoracic spine.  The service medical records further show 
that between February 1991 and August 1991, the veteran was 
seen for low back pain on many occasions, often in 
association with pain of the inguinal region and right hip, 
and weakness of the right leg.  All examinations were normal, 
including a May 1991 bone scan, nerve conduction study, and 
electromyography.  There was no diagnosis of a low back 
disability.  Although the veteran gave conflicting answers as 
to whether or not he was experiencing low back pain on the 
August 1992 Report of Medical History, the discharge 
examination obtained at that time was negative for a back 
disability.  In summary, there is no objective evidence or 
diagnosis of a chronic back disability during active service.  

After service, the veteran denied having a current back 
disability at the time of the October 1992 VA examination, 
which was the initial examination following discharge from 
service.  This examination was negative for a back 
disability.  It was not until June 1993 that the veteran 
again began to report low back pain, which again was often in 
conjunction with his right hip and inguinal pain.  An October 
1993 magnetic resonance imaging study revealed bulging disc 
without herniation.  The Board notes that this finding was 
made more than a year after discharge, and after the end of 
the one year presumptive period.  Furthermore, the 
elecromyograph and bone scan conducted in 1991 were negative 
for evidence of a bulging disc.  No other objective evidence 
of a chronic back disability has been demonstrated during or 
after service.  The July 2000 examination included a 
diagnosis of back pain.  However, it was noted that the 
examination of the back had been normal.  Moreover, after a 
review of the claims folder, the examiner concluded that the 
veteran's current back problems were not related to active 
service.  This opinion is uncontroverted.  Therefore, as 
there is no objective evidence or diagnosis of a chronic back 
disability during active service, and as medical opinion has 
stated that any current back problems are unrelated to active 
service, service connection for a back disability, to include 
a bulging disc, is not warranted.  

Evaluation of Disabilities

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Scalp Laceration

Entitlement to service connection for the residuals of a 
laceration of the scalp was established in a January 1993 
rating decision.  A zero percent evaluation was assigned for 
this disability, effective from September 1992.  This 
evaluation was increased to the current 10 percent rating in 
a January 2003 rating decision, also effective from September 
1992.  

The January 1993 rating decision evaluated the veteran's 
residuals of a laceration of the scalp under the provisions 
of 38 C.F.R. § 4.118, Code 7805, the rating code for other 
scars.  The January 2003 rating decision evaluated this 
disability under 38 C.F.R. § 4.118, Code 7804, the rating 
code for scars that are superficial and tender on 
examination.  At this juncture, the Board notes that the 
rating codes for disabilities of the skin were recently 
changed during the course of the veteran's appeal.  

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board notes that the RO considered the 
veteran's disability under both the new and old rating code 
in January 2003.  The veteran was notified and provided with 
the provisions of the new rating code in a January 2003 
Supplemental Statement of the Case.  Therefore, the Board can 
proceed with the evaluation of the veteran's claim without 
further notice.  

Under the old rating code, scars that are superficial, poorly 
nourished, and with repeated ulceration are evaluated as 10 
percent disabling.  38 C.F.R. § 4.118, Code 7803.  Scars that 
are superficial, tender, and painful on objective 
demonstration also merit a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Code 7804.  

Under the rating codes that became effective on August 30, 
2002, scars which are superficial and painful on examination 
merit a 10 percent evaluation.  67 Fed. Reg. 49,596 (July 31, 
2002) (to be codified as amended at 38 C.F.R. § 4.118, Code 
7804).  

The other new rating code which must be considered is that 
for superficial, unstable scars, which warrants a 10 percent 
evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  67 Fed. Reg. 49,596 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Code 7803).  

The new rating code for other scars is unchanged from the old 
rating code, and states that the disability is to be rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Code 7805 (2002); 67 Fed. Reg. 49,596 (July 31, 
2002) (to be codified as amended at 38 C.F.R. § 4.118, Code 
7805).  

At the October 1992 VA examination, the veteran reported he 
developed his scar secondary to a head injury.  It is located 
in the left temporal area posteriorly.  It was two and a half 
inches by one eighth of an inch.  The veteran reported that 
the scar would sting when he became hot.  Other scars on the 
head were also noted, but were asymptomatic.  The examiner 
said that all the scars were well-healed.  

The veteran underwent an additional VA examination for scars 
in June 1999.  The scar of the forehead was four centimeters 
in length.  It was tender to palpation, but firm.  There was 
no ulceration or breakdown of the skin.  The scar was 
slightly elevated, with minimal underlying tissue loss.  
There was a keloid on the left forehead, and the scar was 
hyperpigmented.  No limitation of function was noted.  The 
diagnoses included scar of the left forehead with keloid, 
mildly tender.  Photographs were taken at the time of this 
examination and are included in the claims folder.  

August 2000 VA treatment records describe the scar of the 
left forehead as intermittently painful.  

Initially, the Board notes that there is no evidence that the 
scar of the left forehead results in any limitation of 
function of the affected part.  Therefore, an increased 
evaluation under the provisions of Code 7805 is not 
warranted.  38 C.F.R. § 4.118, Code 7805 (2002); 67 Fed. Reg. 
49,596 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118, Code 7805).  

The evidence does show that the veteran experiences some 
tenderness of the scar of the left forehead.  However, a 10 
percent evaluation is the highest rating available under the 
appropriate rating codes for tender scars, which includes the 
rating code under which the January 2003 rating decision 
assigned the current 10 percent evaluation.  There is no 
basis for a higher evaluation under these rating codes.  
38 C.F.R. § 4.118, Code 7803, 7804 (2002); 67 Fed. Reg. 
49,596 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118, Code 7803, 7804).  

If the veteran is to receive an increased evaluation for his 
scar of the left forehead, it will have to be assigned under 
the rating code for disfiguring scars of the head, face, or 
neck.  Under the old rating code, disfiguring scars of the 
head, face, or neck that are complete or with exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement are evaluated as 50 percent 
disabling.  Severe scars, especially those that produce a 
marked and unsightly deformity of the eyelids, lips, or 
auricles are evaluated as 30 percent disabling.  Moderate 
disfiguring scars are evaluated as 10 percent disabling.  
Those productive of slight disfigurement are evaluated as 
zero percent disabling.  38 C.F.R. § 4.118, Code 7800.  

Under the 38 C.F.R. § 4.118, Code 7800 currently in effect, 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement is evaluated as 10 percent 
disabling.  The eight characteristics of disfigurement are a 
scar five or more inches in length; a scar at least one- 
quarter inch wide at widest part; surface contour of a scar 
elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin that is hypo- or hyper-pigmented in 
an area exceeding six square inches; skin texture that is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; underlying soft tissue missing 
in an area exceeding six square inches; and skin indurated 
and inflexible in an area exceeding six square inches.  A 30 
percent rating is provided with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 50 percent 
rating is provided with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with four to 
five characteristics of disfigurement.  An 80 percent rating 
is provided with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or six or more 
characteristics of disfigurement.  67 Fed. Reg. 49,596 (July 
31, 2002) (to be codified as amended at 38 C.F.R. § 4.118, 
Code 7800).  

The Board finds that an increased rating under the rating 
code for disfiguring scars of the head, face, or neck is not 
warranted.  The evidence shows that the veteran's scar is 
four centimeters in length, is slightly raised, and is 
hyperpigmented.  This symptomatology does not equate to the 
severely disfiguring scar required for a 30 percent 
evaluation under the old rating code, which contemplates 
symptoms such as deformity of the eyelids or lips.  The Board 
notes that this finding is supported by the color photographs 
in the claims folder.  In addition, the veteran does not meet 
the criteria for an increased evaluation under the new rating 
code.  There is no evidence of visible or palpable tissue 
loss, or asymmetry of features.  The only characteristic of 
disfigurement demonstrated in the evidence is that the scar 
is slightly elevated.  A single characteristic of 
disfigurement merits a 10 percent evaluation.  The evidence 
does show hyperpigmentation, but not in an area exceeding six 
square inches.  There is no indication of any of the 
remaining six characteristics of disfigurement.  Therefore, 
entitlement to an evaluation in excess of 10 percent is not 
demonstrated for the veteran's residuals of a laceration of 
the scalp.  38 C.F.R. § 4.118, Code 7800; 67 Fed. Reg. 49,596 
(July 31, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.118, Code 7800).  

Shoulders

Entitlement to service connection for a history of bursitis 
of the right shoulder, and status post left shoulder 
separation was established in the January 2003 rating 
decision.  A zero percent evaluation was assigned for each of 
these disabilities, effective from September 1992.  The 
evaluation for the right shoulder was increased to 10 percent 
in a January 2003 rating decision, also effective from 
September 1992.  

The veteran's right shoulder disability is evaluated under 
the rating code for bursitis.  This rating code states that 
bursitis is to be evaluated on limitation of motion of the 
affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5019.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Code 5201.  At this juncture, the Board 
notes that the normal range of motion of the arm is from zero 
to 180 degrees of flexion, from zero to 180 degrees of 
abduction, and 90 degrees of both external and internal 
rotation of the shoulder.  38 C.F.R. § 4.71, Plate I.  

The veteran's status post left shoulder acromioclavicular 
separation is also evaluated under 38 C.F.R. § 4.71a, Code 
5201 for limitation of motion of the arm.  However, the 
rating code for impairment of the clavicle or scapula is also 
for consideration.  Malunion of the clavicle or scapula is 
evaluated as 10 percent disabling for either arm.  Nonunion 
without loose movement is also evaluated as 10 percent 
disabling for either arm.  Nonunion with loose movement is 
evaluated as 20 percent disabling.  Dislocation of the 
clavicle or scapula is also evaluated as 20 percent disabling 
for either arm.  38 C.F.R. § 4.71a, Code 5203. 

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

At the October 1992 VA examination, the veteran reported what 
he referred to as frequent dislocations of both shoulders.  
He did not have full range of motion, and had a hard time 
lifting objects as high as shoulder level.  His shoulders 
felt like they popped and went out of place when he did 
something over his head.  On examination, the right shoulder 
had forward flexion from 90 to 180 degrees, and abduction 
from 90 to 140 degrees with discomfort.  There was discomfort 
over the subacromial bursa.  External rotation was from zero 
to 60 degrees, and internal rotation was from zero to 45 
degrees.  The left shoulder had forward flexion from 90 to 
180 degrees.  Abduction was from 90 to 135 degrees.  External 
rotation was from zero to 60 degrees, and internal rotation 
was from zero to 55 degrees.  The veteran had good pulling 
power over both extremities.  He was able to resist with good 
strength.  An X-ray study of each shoulder was unremarkable.  

At the April 1994 hearing, the veteran testified that his 
shoulders would lock if he lifted them over his head.  He had 
range of motion, but he could not carry any weight.  The 
veteran was unaware of any diagnoses of arthritis, or of 
swelling of the joints.  See Transcript.  

The veteran underwent a VA orthopedic examination in July 
2000.  He said that his right shoulder would sometimes slip 
out of the socket.  The veteran reported daily pain, 
particularly in the right shoulder.  The pain occurred when 
he reached over his head, or into his back pocket.  He 
sometimes experienced a popping sensation, and had pain if he 
slept on his right side.  The veteran said that he was not 
currently having problems with his left shoulder.  Damp or 
cold weather could be a precipitating factor with his right 
shoulder.  He gave no history of fatigability, loss of 
endurance, or loss of function due to his shoulders.  He did 
not wear any braces or supports.  On examination, there was 
no visible evidence of muscle atrophy about either shoulder.  
Range of motion was 180 degrees of forward flexion and 
abduction for both shoulders.  Slight crepitus of the right 
acromioclavicular joint was noted.  There was no tenderness 
of either shoulder.  Additional range of motion  testing 
revealed external and internal rotation from between 50 to 70 
degrees for each arm with the shoulder at various elevations.  
An impingement movement caused pain on the right shoulder, 
but was negative on the left.  The examiner opined that 
flare-ups were likely to produce an increased loss of motion 
on at least a temporary basis.  An X-ray study of the 
shoulders revealed bilateral minimal osteoarthritis, without 
any other findings.  The diagnoses included history of left 
shoulder pain with no complaints at this time, and history of 
right shoulder pain, compatible with injury to the 
acromioclavicular joint.  The examiner added that he 
suspected there was some weakened movement and fatigability 
with overhead activities with the right shoulder, but no loss 
of coordination.  The left shoulder did not have such 
limitations.  

VA treatment records dated from 1999 to 2002 show that the 
veteran was seen for right shoulder pain on several 
occasions.  December 2000 records state that the veteran had 
a history of recurrent shoulder dislocation since October 
2000.  He had mild right shoulder pain, with no weakness, 
numbness, or tingling.  April 2001 treatment records state 
that the veteran had a recent history of an additional injury 
to his right shoulder following a motor vehicle accident.  
June 2001 records note flexion of 160 degrees, abduction of 
120 degrees, and external and internal rotation of 60 
degrees.  There was pain on cross body adduction.  An X-ray 
study showed early osteoarthritic spurring.  The assessment 
was both osteoarthritis and rotator cuff disease.  He 
declined a steroid injection, and stated pain was not severe 
at that time.  In October 1991, the veteran presented to, in 
his own words, have his right shoulder put back into place.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent is not merited for the veteran's right shoulder 
disability.  The July 2002 VA examination revealed that the 
veteran had full flexion and abduction of the right shoulder.  
Therefore, as the movement of his arm is not limited to 
shoulder level or less, an increased evaluation under the 
rating code for limitation of motion of the arm is not 
warranted.  38 C.F.R. § 4.71a, Code 5201.  In addition, while 
the veteran has complained of dislocations of his right arm, 
only crepitus was noted on examination.  As there is no 
objective evidence of dislocation or loose movement, an 
increased evaluation under the rating code for impairment of 
the clavicle or scapula may not be assigned.  Finally, there 
is no objective evidence of moderate deformity, or infrequent 
episodes of dislocation of the humerus at the scapulohumeral 
joint, or guarding of movement at shoulder level.  Therefore, 
the rating code for impairment of the humerus does not 
provide a basis for a higher evaluation.  38 C.F.R. § 4.71a, 
Code 5202.  The Board notes that the July 2000 examiner 
opined that the veteran experiences weakened movement and 
fatigability when working overhead with his right arm.  
However, the evidence does not show that this results in 
impairment in excess of the 10 percent evaluation currently 
assigned, as the veteran retains full or near full range of 
motion of his right arm, and his pain, weakness and fatigue 
do not limit the range of motion to near shoulder level.  And 
while the veteran sustained an additional injury to his 
shoulder following this examination, the June 2001 records 
note flexion of 160 degrees and abduction to 120 degrees.  
Entitlement to an evaluation in excess of 10 percent for the 
right shoulder is not demonstrated.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Code 5201.  

The Board also finds that entitlement to a compensable 
evaluation for the veteran's left shoulder disability is not 
demonstrated.  The July 2002 X-ray study revealed minimal 
osteoarthritic changes of this shoulder.  However, the July 
2002 VA examination showed that the veteran had full flexion 
and abduction of the left shoulder, and he said that he did 
not experience any symptoms regarding that shoulder.  There 
is no objective evidence of dislocations.  The examiner 
stated that there was no pain, weakness, fatigability, or 
incoordination.  Therefore, there is no basis for an 
increased evaluation of the veteran's left shoulder 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5003, 
5201, 5202, 5203.  

Inguinal Strain with Right Hip Condition

Entitlement to service connection for a chronic right 
inguinal strain, including a claim for the right hip and 
pelvic condition, was established in a January 1993 rating 
decision.  A zero percent evaluation was assigned for this 
disability, effective from September 1992.  This evaluation 
currently remains in effect.  

The rating code does not contain a listing for the veteran's 
disability.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The RO has evaluated the 
veteran's disability as analogous to an injury to Muscle 
Group XVI.  This muscle group affects the flexion of the hip.  
Severe disability to Muscle Group XVI is evaluated as 40 
percent disabling, moderately severe is 30 percent disabling, 
moderate is 10 percent disabling, and slight is zero percent 
disabling.  38 C.F.R. § 4.73, Code 5316.  

At the October 1992 VA examination, the veteran stated that 
he took pain medication daily for his right leg.  He said 
that instead of back pain, he had experienced right hip pain 
since 1990.  He could walk about three miles or run two miles 
before feeling pain.  On examination, the veteran walked with 
a slight limp because he said he experienced right hip and 
ankle pain that day.  The right hip had 130 degrees of 
flexion, and 45 degrees of abduction.  The veteran limped on 
his right leg due to right ankle and hip discomfort.  An X-
ray study of the right hip was unremarkable.  

A VA X-ray study of the pelvis dated July 2000 was negative 
for evidence of a fracture.  

At the July 2000 VA examination, the examiner noted that the 
claims folder had been reviewed.  The veteran's right hip 
pain dated from performing martial arts during service.  He 
had experienced pain ever since that time.  A chronic 
inguinal strain had been diagnosed in 1991, and strain in the 
right groin in 1992.  The veteran reported that his right hip 
symptoms were constant.  He was able to get in and out of a 
vehicle with no complaints of pain to the low back or hip.  
The veteran reported right hip soreness if he walked greater 
than five miles or if he jogged more than two miles.  A short 
period of rest would end these symptoms.  His job as a bus 
driver required him to sit for extended periods of time, but 
he had not lost any work due to this disability.  On 
examination, the pelvis was level.  The right hip had a 
negative Trendelenburg sign, evidencing normal strength of 
the hip abductors.  The veteran complained of tenderness over 
the inguinal area on the right.  No sensory deficit was found 
over the right thigh.  Range of motion of the right hip was 
full and unrestricted.  There was no complaint of pain during 
range of motion.  There was normal coordination, with no 
evidence of weakened movements.  There was no evidence of 
atrophy in the thighs or calves.  The diagnoses included 
history of right hip pain.  The examiner opined that there 
was no evidence of functional loss due to the right hip 
disability.  There was no evidence of weakened movement or 
excess fatigability.  

The Board finds that entitlement to a compensable evaluation 
for the veteran's right inguinal strain with a right hip 
disability is not merited.  The record indicates that the 
veteran has consistent complaints of pain in this region, and 
that he complained of pain in the right inguinal area at the 
July 2000 VA examination.  However, this examination also 
showed that the veteran retains a full range of motion of his 
right hip, without pain on movement.  He did not have any 
atrophy or weakness of the muscles of the right hip.  The 
examiner opined that there was no weakened movement or 
fatigability, and no evidence of functional loss.  The 
veteran is able to walk and run for miles without pain.  The 
Board finds that the veteran's symptoms do not equate to 
greater than slight disability of Muscle Group XVI, which 
warrants continuation of the zero percent evaluation 
currently in effect.  Entitlement to an increased evaluation 
for this disability is not demonstrated.  38 C.F.R. §§ 4.20, 
4.73, Code 5316.  


ORDER

Entitlement to service connection for a low back disability, 
to include bulging disc disease, is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a scalp laceration is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for bursitis of the right shoulder is denied. 

Entitlement to a compensable initial evaluation for a left 
shoulder disability is denied. 


	(CONTINUED ON NEXT PAGE)



Entitlement to a compensable initial evaluation for a right 
inguinal strain, to include a right hip disability, is 
denied. 




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

